Smith, C. J.,
delivered the opinion of the court.
The appellant was convicted of burglary, and the indictment on which he was tried lays the ownership of the building burglarized in the “Southern Railroad Company, a corporation,” but the evidence fails to disclose that the Southern Railroad Company is either a de jure or de facto corporation; consequently the appellant’s refused instruction No. 1 should have been granted. James v. State, 77 Miss. 370, 26 South. 929, 78 Am. St. Rep. 527.

Reversed- and remanded.